NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
VISKASE COMPANIES, INC.,
Plain,tiff-Appellee, 4
V.
WORLD PAC INTERNATIONAL AG, WORLD PAC
INTERNATIONAL USA, AND SUN PRODUCTS
MARKETING UND MANUFACTURING AG,
Defendo:nts-Appellocnts.
2011-1256
Appeal from the United States District Court for the
Northern District of I11inois in case no. 09-CV-5022,
Judge EIaine E. Bucklo.
ON MOTION
ORDER
W0r1d Pac Internationa1 AG, et al., move without op-
position f0r a 24~day extension of time, until November
21, 2011 to file their reply brief
Upon consideration thereof,
IT ls ORDERED THAT:

VISKASE COMPANIES V. WORLD PAC INTL
The motion is granted
2
FoR TH1-3 CoURT
9CT 1 7 mm /S/ Jan H0rba1y
Date J an Horba1y
Clerk
cc: Bradford P. Lyerla, Esq.
Gary A. Rosen, Esq.
s21
U.S. C0UR'HJ%EPDPE'ALS FOR
THE FEDERAL ClRCU|T
OCT 1 7 2011
JAN HORBAL¥
CLERK
~